             Case 2:19-cv-00370-TLN-EFB Document 20 Filed 04/23/20 Page 1 of 2



 1                           UNITED STATES DISTRICT COURT
 2
                            EASTERN DISTRICT OF CALIFORNIA
 3

 4   JENNIFER MODICA, individually               Case No. 2:19-cv-00370-TLN-EFB
     and on behalf of other similarly
 5                                               ORDER MODIFYING
     situated current and former
                                                 SCHEDULING ORDER
 6   employees and as proxy for the
     LWDA,
 7

 8            Plaintiff,

 9   v.
10
     IRON MOUNTAIN INFORMATION
11   MANAGEMENT SERVICES, INC.,
12   a Delaware corporation; and DOES 1-
     100, inclusive,
13

14            Defendants.

15                                            ORDER
16            Upon review of the parties’ Stipulation and Joint Request To Modify Scheduling
17   Order for Good Cause (the “Stipulation”), and pursuant to Fed. R. Civ. Proc. Rules
18   16(b), the Court hereby makes the following determinations and orders:
19            1.    There is good cause to modify the Amended Pretrial Scheduling Order
20   issued April 8, 2019 [Doc. # 9].
21            2.    The Amended Pretrial Scheduling Order is modified as follows:
22            Deadline                  Original Date            Modified Date
23            Fact Discovery Deadline April 22, 2020             Ninety (90) days
24                                                               following this Court’s
25                                                               Ruling on the Motion for
26                                                               Preliminary Approval
27

28
     Order
             Case 2:19-cv-00370-TLN-EFB Document 20 Filed 04/23/20 Page 2 of 2



 1            Expert Discovery         June 22, 2020                One Hundred Fifty (150)
 2            Deadline                                              days following this
 3                                                                  Court’s Ruling on the
 4                                                                  Motion for Preliminary
 5                                                                  Approval
 6            Class Certification      October 1, 2020              Two Hundred Twenty
 7            Motion Hearing                                        One (221) days
 8            Deadline                                              following this Court’s
 9                                                                  Ruling on the Motion for
10                                                                  Preliminary Approval.
11

12   IT IS SO ORDERED.
13   Dated: April 23, 2020
14

15
                                                       Troy L. Nunley
16                                                     United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
     Order
